Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Largo (US 2010/0243699) in view of Wei (US 6,955,281).

Regarding claim 1, Largo discloses a driver (Fig. 1, item 10) comprising:
a striker (Fig. 2, item 22, 24) provided movably and configured to move to strike a fastener (Para. 0019);
a bumper (Fig. 2, item 54) configured to be in contact with the striker to restrict a range of movement of the striking portion (Para. 0034);
a housing (Fig. 2, item 20) configured to support the bumper;
and
a control circuit (Fig. 1, item 66) configured to suppress an increase in a load of the bumper (Para. 0035, load is suppressed by controlling one strike then a certain amount of time to reset the piston).
Largo is silent about a motor configured to move the striker and the control circuit configured to count a number of times the striker moves to strike fasteners for each time period from turning the driver on to turning the driver off and control the motor based on the number of times being counted in a current time period in which the driver remains on.
However, Wei teaches a driver (Fig. 1) comprising a motor (Fig. 1, item 20, 40) configured to move the striker (Fig. 1, item 21) and the control circuit (Fig. 1, item 40) configured to count a number of times the striker moves to strike fasteners (Col. 3, lie 51-Col. 4, line 23) for each time period from turning the driver on to turning the driver off (Col. 3, lie 51-Col. 4, line 23) and control the motor based on the number of times being counted in a current time period in which the driver remains on (Col. 3, lie 51-Col. 4, line 23).
It would have been obvious to a person of ordinary skill of the art at the effective filing date of the invention having the teachings of Largo and Wei to modify the driver of Largo to include the control circuit of Wei.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a sensor capable of preventing the driver from firing when no nails are present in the magazine (Col. 1, lines 35-48).

Regarding claim 2, the modified Largo discloses the driver wherein the control circuit suppresses the increase in the load of the bumper by controlling a time interval of strikes by the striker to the fasteners (Para. 0035, controller 66 controls the time interval).

Regarding claim 3, the modified Largo discloses the driver wherein the control circuit suppresses the increase in the load on the bumper (Para. 0035, fasteners are unable to be fired if load suppressing portion 66 does not sense the proper conditions).
As combined above, Wei teaches the control circuit suppresses the increase in the load on the bumper (Col. 3, lie 51-Col. 4, line 23) by stopping the motor to limit the number of times the striker moves to strike the fasteners (Col. 3, lie 51-Col. 4, line 23).

Regarding claim 4, the modified Largo discloses the driver according wherein the control circuit switches between a first striking operation (Para. 0035) in which the striker strikes a plurality of the fasteners at a first time interval or longer and a second striking operation (Para. 0035, controller 66 can change the time interval) in which the striker strikes the plurality of fasteners at a second time interval shorter than the first time interval, and
the control circuit suppresses the increase in the load of the bumper by prohibiting the second striking operation (Para. 0035, the controller 66 controls the time interval such that the interval is sufficient for the piston to reset and controller prevents firing if the piston is not reset).

Regarding claim 5, the modified Largo discloses the driver wherein the control circuit detects the load of the bumper based on an interval of strikes performed by the striker (Para. 0035, interval of strikes is determined by the time for reset and the number of strikes, controller 66 prohibits firing if sensing device does not sense movement of the piston).

Regarding claim 6, the modified Largo discloses the driver according further comprising:
a temperature detection sensor (Fig. 2, item 98) configured to detect a temperature in the housing (Para. 0035) wherein the control circuit detects the load of the bumper based on the temperature in the housing (Para. 0035, if temperature sensor is used, the temperature is monitored and determines contact of piston to bumper based on temperature in chamber).

Regarding claim 7, the modified Largo discloses the driver according further comprising: wherein the temperature detection sensor (Fig. 2, item 98) detects a temperature of the control circuit (Fig. 1, item 66) (Para. 0035), and the control circuit detects the load of the bumper based on the temperature of the control unit (Para. 0035).
As combined above, Wei teaches the motor (Fig. 1, item 20, 40) is disposed in the housing (Fig. 1, item 10). 

Regarding claim 11, the modified Largo discloses the driver according 
wherein the housing includes an output unit (Fig. 1, 26) recognizable by a user, and
the output unit outputs that the control circuit suppresses the increase in the load of the bumper (Para. 0035, item 26 is an output unit because when the controller does not sense the proper contact, the user must reposition and re-fire the trigger).

Regarding claim 12, the modified Largo discloses the driver wherein the control circuit cancels the suppression of the load on the bumper (Para. 0035) when number of times the striker moves to strike the fasteners is smaller than predetermined number of times within a predetermined time after starting suppressing the load of the bumper (Para. 0035).

Regarding claim 13, Largo discloses a driver (Fig. 1, item 10) comprising:
a striker (Fig. 2, item 22, 24) operable to strike a fastener (Para. 0019);
a bumper (Fig. 2, item 54) configured to be in contact with the striker to restrict a range of movement of the striking portion (Para. 0064-0035);
a housing (Fig. 2, item 20) configured to support the bumper;
a trigger (Fig. 1, item 26) provided to the housing;
a nose portion (Fig. 1, item 28) to which the fastener is supplied before being struck by the striking portion (Para. 0020-0021); and
a push lever (Fig. 1, item 34) provided to the nose portion,
wherein the control circuit is configured to switch between a single fire operation (Para. 0035) in which the striker moves to strike the fastener by applying an operation force to the trigger in a state where the push lever is in contact with a workpiece (Para. 0035) (Para. 0040-0041) and a continuous fire (Para. 0040-0041) operation in which the striker moves to strike the fastener by performing an operation in which the push lever comes into and out of contact with the workpiece in a state where an operation force is being applied to the trigger (Para. 0040-0041),
wherein the control circuit suppresses the increase in the load of the bumper by prohibiting the continuous fire operation (Para. 0035).
Largo is silent about a motor configured to move the striker and the control circuit configured to count a number of times the striker moves to strike fasteners for each time period from turning the driver on to turning the driver off and control the motor based on the number of times being counted in a current time period in which the driver remains on.
However, Wei teaches a driver (Fig. 1) comprising a motor (Fig. 1, item 20, 40) configured to move the striker (Fig. 1, item 21) and the control circuit (Fig. 1, item 40) configured to count a number of times the striker moves to strike fasteners (Col. 3, lie 51-Col. 4, line 23) for each time period from turning the driver on to turning the driver off (Col. 3, lie 51-Col. 4, line 23) and control the motor based on the number of times being counted in a current time period in which the driver remains on (Col. 3, lie 51-Col. 4, line 23).
It would have been obvious to a person of ordinary skill of the art at the effective filing date of the invention having the teachings of Largo and Wei to modify the driver of Largo to include the control circuit of Wei.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a sensor capable of preventing the driver from firing when no nails are present in the magazine (Col. 1, lines 35-48).

Regarding claim 14, the modified Largo discloses a driver (Fig. 1, item 10) wherein the load detection portion estimates the load of the bumper based on a time interval of strikes by the striking portion to the fasteners (Para. 0035).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 16, the prior art of record fails to disclose, teach, or fairly suggest a driver comprising a load detection portion configured to detect a load on a bumper, wherein the load detection portion determines a total value of the load and a load suppressing portion suppresses an increase in the total value of the load when the load exceeds a threshold value.  The prior art of record that comes closest to teaching these limitations is Largo (US 2010/0243699), Schnell et al (US 2017/0001291), and Matsunaga et al (US 2010/0237126).  Largo teaches a driver comprising a load detection portion configured to detect a load on a bumper.  However, Largo fails to teach wherein the load detection portion determines a total value of the load and a load suppressing portion suppresses an increase in the total value of the load when the load exceeds a threshold value.  Schnell and Matsunaga both teach a driver comprising a bumper.  However, Schnell and Matsunaga fail to teach a load detection portion configured to detect a load on the bumper, wherein the load detection portion determines a total value of the load and a load suppressing portion suppresses an increase in the total value of the load when the load exceeds a threshold value.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 9-10, claims 9-10 would be allowable because they contain the allowable subject matter of claim 8.
	Regarding claims 17-18, claims 17-18 are allowed because they contain the allowable subject matter of claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731